Case 2:18-cv-00163-Z-BR Document 54 Filed 02/02/21 Pagelof2 PagelD 945

 

 

 

 

 

 

 

 

US. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS FEB - 2 2001
AMARILLO DIVISION
CLERK, U.S. DISTRICT C
MARVIN BISHOP, § By. ,
§
Plaintiff, §
§
V. § 2:18-CV-163-Z
§
UNITED STATES OF AMERICA, §
§
Defendant. §

ORDER ADOPTING MAGISTRATE JUDGE’S
FINDINGS, CONCLUSIONS, AND RECOMMENDATION

On January 13, 2021, the Magistrate Judge entered Findings and Conclusions (ECF No. 52)
on Defendant’s Motion for Summary Judgment (ECF No. 42) and Plaintiff's Cross-Motion for
Summary Judgment (ECF No. 45). The Magistrate Judge RECOMMENDS that Defendant’s
Motion be GRANTED IN PART and DENIED IN PART and Plaintiff's Cross-Motion be
DENIED in its entirety. Plaintiff filed an objection on January 26. Defendant did not file an
objection.

After making an independent review of the pleadings, files, and records in this case, the
findings, conclusions, and recommendation of the Magistrate Judge, and Plaintiff's objection, the
Court concludes that the findings and conclusions are correct. It is therefore ORDERED that the
findings, conclusions, and recommendation of the Magistrate Judge are ADOPTED in their
entirety. Specifically:

1. Defendant’s Motion for Summary Judgment is GRANTED IN PART resulting in

dismissal of Plaintiffs “personal injury” claim (including medical expenses, pain and

suffering and punitive damages).

 
2. Defendant’s Motion for Summary Judgment is DENIED IN PART and Plaintiff's
“property damages” claim survives past summary judgment.
3. Plaintiff's cross-motion for summary judgment, as to all of his claims, is DENIED.
Plaintiff has failed to show (1) no fact issue exists, and (2) he is entitled to judgment as
a matter of law on his “property damages” claim.
Additionally, Defendant’s Motion to Seal Appendix (ECF No. 44) is GRANTED.
Plaintiff's Motion to Expedite Judgment (ECF No. 50) is DENIED as moot.

SO ORDERED.

February £~, 2021. OT aa

MATTHEW. KACSMARYK

Case 2:18-cv-00163-Z-BR Document 54 Filed 02/02/21 Page 2of2 PagelD 946
ITED STATES DISTRICT JUDGE
|
